DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1, 5-6: none of the references either singularly or in combination teach or fairly suggest an image forming apparatus comprising: an image forming part which forms an image on the sheet; a main board on which a control circuit for controlling the image forming part is formed; a casing in which the image forming part and the main board are stored; and a user interface part including at least one of operation member which receives an operation and a display member which displays a state of the image forming part, and mounted on a circuit formed surface of the main board, wherein the circuit formed surface is provided so as to face a side plate of the casing, the operation member is a tactile switch having a base portion with a terminal, and a plunger, the base portion is disposed along an upper edge of the circuit formed surface, and the plunger is disposed along a side edge of a top plate of the casing.
Koguchi’642 shows an image forming apparatus with a display portion comprising lighting guide portions that form icon shapes on the body surface . Koguchi’642 do not include all the detailed combined limitations included in the claim including a casing in which the image forming part and the main board are stored; and a user interface part including at least one of operation member which receives an operation and a display member which displays a state of the image forming part, and mounted on a circuit formed surface of the main board, wherein the circuit formed surface is provided so as to face a side plate of the casing, the operation member is a tactile switch having a base portion with a terminal, and a plunger, the base portion is disposed along an upper edge of the circuit formed surface, and the plunger is disposed along a side edge of a top plate of the casing, therefore this claim is allowable.  
Hamaya’911 shows printer casing with the main board on the side.  Hamaya’911 do not include all the detailed combined limitations included in the claim including a casing in which the image forming part and the main board are stored; and a user interface part including at least one of operation member which receives an operation and a display member which displays a state of the image forming part, and mounted on a circuit formed surface of the main board, wherein the circuit formed surface is provided so as to face a side plate of the casing, the operation member is a tactile switch having a base portion with a terminal, and a plunger, the base portion is disposed along an upper edge of the circuit formed surface, and the plunger is disposed along a side edge of a top plate of the casing, therefore this claim is allowable.  
	Konishi’872 shows a first molded body including a button body, a flange portion, a regulation portion, a rib portion, a pair of flat spring portions, and a support portion. The button body has a circular or substantially circular-cap shape in the top view, the front surface of the button body has a flat shape. The flange portion has a circular or substantially circular shape in the top view, and extends outwardly in a radial direction from an outer peripheral edge of the button body. The regulation portion  extends farther outwardly in the radial direction from an outer peripheral edge of the flange portion, and includes a slit. The rib portion is provided on a rear surface of the flange portion, and extends along the outer peripheral edge of the flange portion. Konishi’872 do not include all the detailed combined limitations included in the claim including a casing in which the image forming part and the main board are stored; and a user interface part including at least one of operation member which receives an operation and a display member which displays a state of the image forming part, and mounted on a circuit formed surface of the main board, wherein the circuit formed surface is provided so as to face a side plate of the casing, the operation member is a tactile switch having a base portion with a terminal, and a plunger, the base portion is disposed along an upper edge of the circuit formed surface, and the plunger is disposed along a side edge of a top plate of the casing, therefore this claim is allowable.  
The following is an examiner’s statement of reasons for allowance of claim 7-8: none of the references either singularly or in combination teach or fairly suggest an image forming comprising: an image forming part which forms an image on the sheet; a main board on which a control circuit for controlling the image forming part is formed; a casing in which the image forming part and the main board are stored; and 2Docket No.: 006400-KD0486Application No.: 17/379,218a user interface part including at least one of an operation member which receives an operation and a display member which displays a state of the image forming part, and mounted on a circuit formed surface of the main board, wherein the circuit formed surface is provided so as to face a side plate of the casing, the display member includes a light emitting element and a light guide lens, the light emitting element is disposed along an upper edge of the circuit formed surface, and one end of the light guide lens is disposed along a side edge of an upper surface of the casing.
Koguchi’642 shows an image forming apparatus with a display portion comprising lighting guide portions that form icon shapes on the body surface . Koguchi’642 do not include all the detailed combined limitations included in the claim including a main board on which a control circuit for controlling the image forming part is formed; a casing in which the image forming part and the main board are stored; and 2Docket No.: 006400-KD0486Application No.: 17/379,218a user interface part including at least one of an operation member which receives an operation and a display member which displays a state of the image forming part, and mounted on a circuit formed surface of the main board, wherein the circuit formed surface is provided so as to face a side plate of the casing, the display member includes a light emitting element and a light guide lens, the light emitting element is disposed along an upper edge of the circuit formed surface, and one end of the light guide lens is disposed along a side edge of an upper surface of the casing, therefore this claim is allowable.  
Hamaya’911 shows printer casing with the main board on the side.  Hamaya’911 do not include all the detailed combined limitations included in the claim including a main board on which a control circuit for controlling the image forming part is formed; a casing in which the image forming part and the main board are stored; and 2Docket No.: 006400-KD0486Application No.: 17/379,218a user interface part including at least one of an operation member which receives an operation and a display member which displays a state of the image forming part, and mounted on a circuit formed surface of the main board, wherein the circuit formed surface is provided so as to face a side plate of the casing, the display member includes a light emitting element and a light guide lens, the light emitting element is disposed along an upper edge of the circuit formed surface, and one end of the light guide lens is disposed along a side edge of an upper surface of the casing, therefore this claim is allowable.  
Konishi’872 shows a first molded body including a button body, a flange portion, a regulation portion, a rib portion, a pair of flat spring portions, and a support portion. The button body has a circular or substantially circular-cap shape in the top view, the front surface of the button body has a flat shape. The flange portion has a circular or substantially circular shape in the top view, and extends outwardly in a radial direction from an outer peripheral edge of the button body. The regulation portion  extends farther outwardly in the radial direction from an outer peripheral edge of the flange portion, and includes a slit. The rib portion is provided on a rear surface of the flange portion, and extends along the outer peripheral edge of the flange portion. Konishi’872 do not include all the detailed combined limitations included in the claim including a main board on which a control circuit for controlling the image forming part is formed; a casing in which the image forming part and the main board are stored; and 2Docket No.: 006400-KD0486Application No.: 17/379,218a user interface part including at least one of an operation member which receives an operation and a display member which displays a state of the image forming part, and mounted on a circuit formed surface of the main board, wherein the circuit formed surface is provided so as to face a side plate of the casing, the display member includes a light emitting element and a light guide lens, the light emitting element is disposed along an upper edge of the circuit formed surface, and one end of the light guide lens is disposed along a side edge of an upper surface of the casing, therefore this claim is allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675